Exhibit 10.1
NINTH AMENDMENT TO CREDIT AGREEMENT
     THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
June 30, 2010 to the Credit Agreement referenced below is by and among HURON
CONSULTING GROUP INC., as Company, the Guarantors, the Lenders party hereto,
BANK OF AMERICA, N.A., in its capacity as issuing lender (in such capacity, the
“Issuing Lender”) and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).
WITNESSETH
     WHEREAS, a $240 million revolving credit facility and a $220 million term
loan have been made available to the Company pursuant to that certain Credit
Agreement dated as of June 7, 2006 (as amended and modified, including by the
First Amendment dated as of December 29, 2006, the Second Amendment dated as of
February 23, 2007, the Third Amendment dated as of May 25, 2007, the Fourth
Amendment dated as of July 27, 2007, the Fifth Amendment dated as of April 1,
2008, the Sixth Amendment dated as of July 8, 2008, the Seventh Amendment dated
September 30, 2008 and the Eighth Amendment dated September 30, 2009, the
“Credit Agreement”) among the Company, the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent;
     WHEREAS, the Company and certain Lenders have requested certain
modifications of the Credit Agreement; and
     WHEREAS, the Lenders, by act of the Required Lenders and the Issuing
Lender, have agreed to the requested modifications of the Credit Agreement on
the terms and conditions set forth herein.
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
     2. Amendments to Credit Agreement.
     2.1 Amended Definitions. The following defined terms are amended or added
to Section 1.1, as appropriate, to read as follows:
     Alternative Currency means each of Euro, Saudi Riyal, Sterling, Yen and
each other currency (other than Dollars) that is approved in accordance with
Section 1.5.
     Alternative Currency Equivalent means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
     Alternative Currency Sublimit means an amount equal to $5,000,000. The
Alternative Currency Sublimit is part of, and not in addition to, the Letter of
Credit Sublimit.
     Amendment No. 9 Effectiveness Date means June 30, 2010.

 



--------------------------------------------------------------------------------



 



     Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non- Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

                                                      LIBOR   Base Rate  
Non-Use   L/C Fee Level   Consolidated Leverage Ratio   Margin   Margin   Fee
Rate   Rate   I    
Greater than 2.50:1
  325.0 bps   225.0 bps   50.0 bps   325.0 bps   II    
Greater than 2.00:1 but less than or equal to 2.50:1
  300.0 bps   200.0 bps   50.0 bps   300.0 bps III  
Greater than 1.50:1 but less than or equal to 2.00:1
  275.0 bps   175.0 bps   50.0 bps   275.0 bps IV  
Greater than 1.00:1 but less than or equal to 1.50:1
  250.0 bps   150.0 bps   50.0 bps   250.0 bps   V    
Less than or equal to 1.00:1
  225.0 bps   125.0 bps   50.0 bps   225.0 bps

     Any increase or decrease in the Applicable Margin resulting from a change
in the Consolidated Leverage Ratio shall become effective not later than the
date five (5) Business Days immediately following the date a Compliance
Certificate is delivered pursuant to Section 10.1.3; provided, however, that if
a Compliance Certificate is not delivered when due in accordance therewith,
then, upon the request of the Required Lenders, Pricing Level I shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. Notwithstanding the foregoing,
the Applicable Margin in effect from the Amendment No. 9 Effectiveness Date
through the date for delivery of the annual Compliance Certificate for the
Fiscal Quarter and Fiscal Year ending December 31, 2010 shall be as shown below:

              LIBOR Margin   Base Rate Margin   Non-Use Fee   L/C Fee Rate
350.0 bps
  250.0 bps   50.0 bps   350.0 bps

Determinations by the Administrative Agent of the appropriate Pricing Level
shall be conclusive absent manifest error. Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 1.3(b).
     Applicable Time means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Issuing Lender, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
     Consolidated EBITDA means, for any period for the Company and its
Subsidiaries, the sum of (a) Consolidated Net Income, plus, (b) to the extent
deducted in determining such Consolidated Net Income, (i) Consolidated Interest
Expense, plus (ii) taxes, plus (iii) depreciation and amortization, plus
(iv) non-cash stock compensation expense (including Statement of Financial
Accounting Standards No. 123 (Revised) impact), plus (v) in the case of non-cash
goodwill impairment charges and all other

2



--------------------------------------------------------------------------------



 



acquisition-related intangible asset impairment charges (A) all such charges
taken in the Fiscal Quarter ending September 30, 2009 and (B) thereafter, all
such charges (excluding charges under the foregoing clause (A) above) taken as
of the end of any Fiscal Quarter for the period of four consecutive Fiscal
Quarters then ending, in an amount up to the lesser of $30,000,000 and an amount
equal to fifteen percent (15%) of Consolidated Net Worth at the end of the
Fiscal Quarter immediately preceding the date of the charge and before giving
effect to any such charges, plus (vi) non-cash charges (and subtraction of any
non-cash gains) resulting from the quarterly valuation of acquisition-related
earn-outs and any other contingent assets and liabilities pursuant to Statement
of Financial Accounting Standards No. 141 (Revised) as it relates to
acquisitions completed subsequent to January 1, 2009, plus (vii) for the periods
ending up to and including September 30, 2009, non-cash compensation charges
resulting from acquisition-related payments that are subsequently redistributed
by selling shareholders among themselves and to other Company employees based,
in part, on continuing employment with the Company or the achievement of
personal performance measures, in each case determined on a consolidated basis
in accordance with GAAP, plus (c) for the periods ending prior to June 30, 2009,
the Stockamp Accounting Adjustments, plus (d) for periods ending up to and
including June 30, 2010, charges resulting from the settlement of the St.
Vincent litigation in an aggregate amount up to $5,000,000, plus (e) for periods
ending up to and including December 31, 2011, charges resulting from the
restatement of the Company’s financial statements for Fiscal Years 2006, 2007,
2008 and 2009, net of insurance proceeds and other amounts recouped in
connection therewith, up to $17,100,000 in Fiscal Year 2009, up to $10,000,000
in Fiscal Year 2010 and up to $3,000,000 for Fiscal Year 2011, as shown below:

      Fiscal Quarter Ending   Amount
September 30, 2009
  $13,000,000
December 31, 2009
  $4,100,000
March 31, 2010
  $800,000
June 30, 2010
  Up to $9,200,000
September 30, 2010
  Up to $9,200,000 less amount taken in Fiscal Quarter ending June 30, 2010
December 31, 2010
  Up to $9,200,000 less amounts taken in Fiscal Quarters ending June 30, 2010
and September 30, 2010
March 31, 2011
  Up to $3,000,000
June 30, 2011
  Up to $3,000,000 less amount taken in Fiscal Quarter ending March 31, 2011
September 30, 2011
  Up to $3,000,000 less amount taken in Fiscal Quarters ending March 31, 2011
and June 30, 2011
December 31, 2011
  Up to $3,000,000 less amount taken in Fiscal Quarters ending March 31, 2011,
June 30, 2011 and September 30, 2011

     plus (f) non-cash restructuring charges taken in any period, provided that
“Consolidated EBITDA” will be reduced in any subsequent period to the extent
that cash payment is made in respect thereof. Except as otherwise expressly
provided, the applicable period shall be the four (4) consecutive Fiscal
Quarters ending as of the date of determination.
     Dollar Equivalent means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.
     EMU means the economic and monetary union in accordance with the Treaty of
Rome 1957, as

3



--------------------------------------------------------------------------------



 



amended by the Single European Act 1986, the Maastricht Treaty of 1992 and the
Amsterdam Treaty of 1998.
     EMU Legislation means the legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.
     Euro and EUR mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
     Existing Letters of Credit means the letters of credit outstanding on the
Amendment No. 9 Effectiveness Date and identified on Schedule 2.3.
     Letter of Credit means any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
     Revaluation Date means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the Issuing Lender under any
Letter of Credit denominated in an Alternative Currency, (d) in the case of the
Existing Letters of Credit, June 30, 2010, and (e) such additional dates as the
Administrative Agent or the Issuing Lender shall determine or the Required
Lenders shall require.
     Saudi Riyal or SR means the lawful currency of Saudi Arabia.
     Spot Rate for a currency means the rate determined by the Administrative
Agent or the Issuing Lender, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m., Chicago time, on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Issuing Lender may obtain such
spot rate from another financial institution designated by the Administrative
Agent or the Issuing Lender if the Person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency; and
provided further that the Issuing Lender may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.
     Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the Dollar Equivalent of the maximum aggregate amount
available for drawing thereunder under any and all circumstances plus (b) the
Dollar Equivalent of the aggregate amount of all unreimbursed payments and
disbursements under such Letter of Credit.
     Sterling and £ mean the lawful currency of the United Kingdom.
     Yen and ¥ mean the lawful currency of Japan.
     2.2 Additional Alternative Currencies for Letters of Credit. A new
Section 1.5 is added to the Credit Agreement to read as follows:
     1.5 Additional Alternative Currencies.
     (a) The Company may from time to time request that Letters of Credit be
issued in a

4



--------------------------------------------------------------------------------



 



currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. Any such request shall be subject to the approval of the
Administrative Agent and the Issuing Lender.
     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., Chicago time, twenty (20) Business Days prior to the date of
the desired Letter of Credit issuance (or such other time or date as may be
agreed by the Administrative Agent and the Issuing Lender in their sole
discretion). In the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the Issuing Lender thereof. The
Issuing Lender shall notify the Administrative Agent, not later than 11:00 a.m.,
Chicago time, ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the issuance of Letters of Credit in such
requested currency.
     (c) Any failure by the Issuing Lender to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by the Issuing Lender to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the Issuing Lender consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.5, the
Administrative Agent shall promptly so notify the Company. Any specified
currency of an Existing Letter of Credit that is neither Dollars nor one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.
     2.3 Change of Currency. A new Section 1.6 is added to the Credit Agreement
to read as follows:
     1.6 Change of Currency.
     (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

5



--------------------------------------------------------------------------------



 



     2.4 Exchange Rates; Currency Equivalents. A new Section 1.7 is added to the
Credit Agreement to read as follows:
     1.7 Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent or the Issuing Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of the Stated Amount of any Letters of Credit
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or Issuing Lender, as applicable.
     (b) Wherever in this Agreement in connection with the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Lender, as the case may
be.
     2.5 Letters of Credit. Section 2.1.2 of the Credit Agreement is amended to
read as follows:
     2.1.2 Letter of Credit Commitment. Subject to Section 2.3.1, the Issuing
Lender agrees to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies, in each case containing such terms and conditions
as are permitted by this Agreement and are reasonably satisfactory to the
Issuing Lender, at the request of and for the account of the Company from time
to time before the scheduled Termination Date and, as more fully set forth in
Section 2.3.2, each Lender agrees to purchase a participation in each such
Letter of Credit; provided that (a) the aggregate Stated Amount of all Letters
of Credit shall not at any time exceed $20,000,000.00 (the “Letter of Credit
Sublimit”), (b) the Revolving Outstandings shall not at any time exceed the
Revolving Loan Availability (less the amount of any Swing Line Loans outstanding
at such time) and (c) the aggregate outstanding amount of all Letters of Credit
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit.
     2.6 The third sentence of Section 2.3.1 of the Credit Agreement is amended
to insert the text “the amount and currency thereof,” immediately prior to the
text “the expiration date of such Letter of Credit”.
     2.7 Section 2.3.2 of the Credit Agreement is amended to read as follows:
     2.3.2 Participations in Letters of Credit. Concurrently with the issuance
of each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Commitment, and each such Lender shall be
deemed irrevocably and unconditionally to have purchased and received from the
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Pro Rata Share, in such Letter of
Credit and the Company’s reimbursement obligations with respect thereto. If the
Company fails to so reimburse the Issuing Lender by 11:00 a.m., Chicago time, on
the date of any payment by the Issuing Lender under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on

6



--------------------------------------------------------------------------------



 



the date of any payment by the Issuing Lender under a Letter of Credit to be
reimbursed in an Alternative Currency, the Administrative Agent shall promptly
notify each Lender of the date and amount of the unreimbursed drawing (expressed
in Dollars in the amount of the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency), and the amount of such
Lender’s Pro Rata Share thereof, and the Company shall be deemed to have
immediately requested that the Lenders make a Revolving Loan which is a Base
Rate Loan in a principal amount equal to the Dollar Equivalent of such
reimbursement obligations. The Administrative Agent shall promptly notify such
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, Section 12.2 or otherwise, such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan. The
proceeds of such Loan shall be paid over by the Administrative Agent to the
Issuing Lender for the account of the Company in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by the Issuing Lender, together with such information related thereto as
the Administrative Agent or such Lender may reasonably request.
     2.8 Section 2.3.3(a) of the Credit Agreement is amended to read as follows:
     (a) The Company hereby unconditionally and irrevocably agrees to reimburse
the Issuing Lender for each payment or disbursement made by the Issuing Lender
under any Letter of Credit honoring any demand for payment made by the
beneficiary thereunder, in each case on the date that such payment or
disbursement is made. In the case of a Letter of Credit denominated in an
Alternative Currency, the Company shall reimburse the Issuing Lender in such
Alternative Currency, unless (A) the Issuing Lender (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the Issuing Lender promptly following receipt of the
notice of drawing that the Company will reimburse the Issuing Lender in Dollars.
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the Issuing Lender shall notify
the Company of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m., Chicago time, on
the date of any payment by the Issuing Lender under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
Issuing Lender under a Letter of Credit to be reimbursed in an Alternative
Currency, the Company shall reimburse the Issuing Lender through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. Any amount not reimbursed on the date of such payment or
disbursement shall bear interest from the date of such payment or disbursement
to the date that the Issuing Lender is reimbursed by the Company therefor,
payable on demand, at a rate per annum equal to the Base Rate from time to time
in effect plus the Base Rate Margin from time to time in effect plus, beginning
on the third Business Day after receipt of notice from the Issuing Lender of
such payment or disbursement, two percent (2%). The Issuing Lender shall notify
the Company and the Administrative Agent whenever any demand for payment is made
under any Letter of Credit by the beneficiary thereunder; provided that the
failure of the Issuing Lender to so notify the Company or the Administrative
Agent shall not affect the rights of the Issuing Lender or the Lenders in any
manner whatsoever.
     2.9 The first two sentences of Section 2.3.4 of the Credit Agreement are
amended to read as follows:
     If the Issuing Lender makes any payment or disbursement under any Letter of
Credit and

7



--------------------------------------------------------------------------------



 



(a) the Company has not reimbursed the Issuing Lender in full for such payment
or disbursement by 11:00 a.m., Chicago time, on the date of such payment or
disbursement, (b) a Revolving Loan cannot be made in accordance with
Section 2.3.2 or (c) any reimbursement received by the Issuing Lender from the
Company is or must be returned or rescinded upon or during any bankruptcy or
reorganization of the Company or otherwise, each other Lender with a Commitment
shall be obligated to pay in Dollars to the Administrative Agent for the account
of the Issuing Lender, in full or partial payment of the purchase price of its
participation in such Letter of Credit, its Pro Rata Share of the Dollar
Equivalent of such payment or disbursement (but no such payment shall diminish
the obligations of the Company under Section 2.3.3), and, upon notice from the
Issuing Lender, the Administrative Agent shall promptly notify each other Lender
thereof. Each other Lender irrevocably and unconditionally agrees to so pay to
the Administrative Agent in immediately available funds in Dollars for the
Issuing Lender’s account the amount of such other Lender’s Pro Rata Share of
such payment or disbursement.
     0.10 Schedule of Existing Letters of Credit. The Credit Agreement is
amended to include Schedule 2.1.2 (Existing Letters of Credit) attached hereto
as Schedule 2.1.2 (Existing Letters of Credit).
     3. Amendment of Guaranty Agreements. In each of (a) that certain Guaranty
Agreement dated as of June 7, 2006 given by Huron Consulting Services LLC, Huron
Consulting Group Holdings LLC, Wellspring Management Services LLC, formerly
known as Speltz & Weis LLC and the other parties thereto (including pursuant to
any joinder to guaranty agreement) and (b) that certain Guaranty Agreement dated
as of July 27, 2007, given by Huron Demand LLC, in each case as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the definition of “Company Obligations” in Section 1.2 thereof is amended
to read as follows:
     Company Obligations means all Obligations, as defined in the Credit
Agreement.
     4. Conditions Precedent. This Amendment shall become effective upon receipt
by the Administrative Agent of each item listed below:
     (a) Executed Amendment. Counterparts to this Amendment from the Required
Lenders, the Administrative Agent, the Issuing Lender, the Company and the other
Loan Parties.
     (b) Opinions of Counsel. Opinions of counsel for each of the Loan Parties,
in scope, form and substance satisfactory to the Administrative Agent and the
Required Lenders, and including, among other things, due authorization,
execution and delivery of the this Amendment and the Security Agreement and the
enforceability thereof.
     (c) Organization Documents, Incumbency, Resolutions, Etc. Each of the items
listed below, which shall be originals or facsimiles (followed promptly by
originals), in form and substance satisfactory to the Administrative Agent and
the Required Lenders:
     (i) copies of the certificate or articles of incorporation, certificate of
organization, bylaws, limited liability operating agreement or similar
constitutive documents of each Loan Party certified to be true and complete as
of a recent date by the appropriate governmental authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the date of this Amendment, unless a Senior Officer of the
Company certifies in a certificate that the constitutive documents previously
delivered to the Administrative Agent in connection with the Credit

8



--------------------------------------------------------------------------------



 



Agreement have not been amended, supplemented or otherwise modified and remain
in full force and effect as of the date hereof;
     (ii) incumbency certificates identifying the Senior Officers and other
Persons of the Loan Parties who are authorized to execute this Amendment and
related documents and to act on behalf of the Loan Parties in connection with
this Amendment and the Loan Documents, unless a Senior Officer of the Company
certifies in a certificate that the incumbency certificates previously delivered
to the Administrative Agent in connection with the Credit Agreement have not
been amended, supplemented or otherwise modified and remain in full force and
effect as of the date hereof;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Senior Officers of each Loan Party as
the Administrative Agent may require evidencing the identity, authority and
capacity of each Senior Officer thereof authorized to act as a Senior Officer in
connection with this Amendment; and
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, and in good standing in its state of organization or
formation.
     (d) Fees and Expenses. (a) Payment of all reasonable costs and expenses of
the Administrative Agent, BAS and the Lenders in connection with this Amendment
that are due and payable on the date hereof (including, without limitation, the
reasonable fees and expenses of Moore & Van Allen, PLLC, counsel to the
Administrative Agent and BAS), (b) payment for the account of each Lender that
executes this Amendment of an amendment fee equal to twelve and one-half basis
points (.125%) on the portion of the aggregate outstanding principal amount of
the Term Loan A provided by such Lender plus the Revolving Commitment of such
Lender, in each case after giving effectiveness of this Amendment and
(c) payment of all other fees and expenses required to be paid to the
Administrative Agent and BAS on or before the date hereof.
     5. Representations and Warranties. The Loan Parties hereby affirm the
following:
     (a) all action necessary to authorize the execution, delivery and
performance of this Amendment has been taken;
     (b) after giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as of the date hereof (except those
which expressly relate to an earlier period); and
     (c) before and after giving effect to this Amendment, no Default or Event
of Default shall exist.
     6. Guarantors’ Acknowledgment and Affirmation. Each Guarantor hereby
(a) acknowledges and consents to all of the terms and conditions of this
Amendment and (b) affirms that, jointly and severally together with the other
Guarantors, it guarantees the prompt payment and performance of the Obligations
as provided in the applicable Guaranty Agreement.
     7. Affirmation of Security Interests. Each Loan Party (a) affirms that each
of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.

9



--------------------------------------------------------------------------------



 



     8. Full Force and Effect. Except as modified hereby, all of the terms and
provisions of the Credit Agreement and the other Loan Documents (including
schedules and exhibits thereto) shall remain in full force and effect.
     9. Fees and Expenses. The Company agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen, PLLC.
     10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.
     11. Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois applicable to contracts
made and to be performed entirely within such state, without regard to conflict
of laws principles.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

          COMPANY:  HURON CONSULTING GROUP INC.,
a Delaware corporation
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
CFO      GUARANTORS:  HURON CONSULTING GROUP HOLDINGS LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
CFO        HURON CONSULTING SERVICES LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
CFO        WELLSPRING MANAGEMENT SERVICES LLC,
formerly known as SPELTZ & WEIS LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
CFO        HURON DEMAND LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
CFO     

HURON CONSULTING GROUP INC.
NINTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:  BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Bozena Janociak        Name:   Bozena Janociak        Title:  
Assistant Vice President     

HURON CONSULTING GROUP INC.
NINTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



          LENDERS:  BANK OF AMERICA, N.A., as Issuing Lender, Swingline Lender
and Lender
      By:   /s/ David Bacon         Name:   David Bacon        Title:   SVP     
  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
      By:   /s/ Nathan Margol         Name:   Nathan Margol        Title:   Vice
President        FIFTH THIRD BANK
      By:   /s/ Susan M. Kaminski       Name:   Susan M. Kaminski       Title:  
        HSBC BANK USA, NATIONAL ASSOCIATION
      By:   /s/ John S. Sneed         Name:   John S. Sneed        Title:  
Relationship Manager        NATIONAL CITY BANK
      By:   /s/ Jon R. Hinard         Name:   Jon R. Hinard        Title:  
Senior Vice President        THE PRIVATE BANK AND TRUST COMPANY
      By:   /s/ James M. Feldman         Name:   James M. Feldman       
Title:   Managing Director        RBS CITIZENS, N.A.
      By:   /s/ M. James Barry, III         Name:   M. James Barry, III       
Title:   Vice President        SUNTRUST BANK
      By:   /s/ Jon C. Long         Name:   Jon C. Long        Title:   First
Vice President     

HURON CONSULTING GROUP INC.
NINTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            TD BANK, N.A.
      By:   /s/ Mario da Ponte         Name:   Mario da Ponte        Title:  
Senior Vice President        THE NORTHERN TRUST COMPANY
      By:   /s/ Morgan Lyons         Name:   Morgan Lyons        Title:   Vice
President     

HURON CONSULTING GROUP INC.
NINTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule 2.3
Existing Letters of Credit

                                  Issuer   Letter of Credit Number   Expiry Date
  Currency and Amount   Beneficiary BofA     68049364       08/31/10    
$25,997.92 (SAR 97,500.00)  
King Fahad Specialist Hospital

 